Citation Nr: 1100350	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder.

3.  Entitlement to service connection for residuals of a 
fractured left wrist.   

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1955 to 
August 1957 and June 1962 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In 
that decision, the RO denied service connection for migraines.  
The RO also continued and confirmed previous denials for bipolar 
disorder (and schizoid personality disorder); the residuals of a 
fractured left wrist; and lumbosacral pain.

In June 2009, the Veteran testified before the undersigned at a 
Board hearing. A hearing transcript is associated with the file.  

In July 2009, the Board remanded this claim for additional 
development.  The case has returned to the Board and is ready for 
further review.  The Board is satisfied that there was 
substantial compliance with its remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

Ordinarily, new and material evidence would be required to reopen 
the claim for service connection for a left wrist disorder.  38 
U.S.C.A. § 5108 (West 2002).  Under the provisions of 38 C.F.R. § 
3.156(c)(1), however, when VA receives relevant service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the prior decision without the need for new and 
material evidence.  Evidence added to the record since the May 
1994 decision includes service treatment records that are 
relevant to the claim.  The Board will therefore review this 
claim on a de novo basis.

The issues of entitlement to service connection for a left wrist 
disorder and entitlement to service connection for a psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed migraine headache 
disorder.  

2.  In May 1994, the RO denied service connection for a back 
disorder.  The Veteran did not file a notice of disagreement and 
the decision became final. 

3.  Evidence added to the record since the final denial of 
entitlement to service connection for a back disorder in May 1994 
includes evidence that was not previously before agency decision 
makers; however the evidence does not relate to an unestablished 
fact that, when considered with all the evidence of record, 
raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, (2010).  

2.  The May 1994 decision that denied the Veteran's claim for 
service connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence has not been received to reopen the 
claim for service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will  seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486. 

In February 2004 the RO sent a letter to the Veteran regarding 
service connection before the issuance of the July 2004 rating 
action.  It also addressed new and material evidence for 
reopening a claim.  In April 2004 another letter was sent 
regarding service connection that was compliant as to the service 
connection issue only.  In November 2009, a VCAA letter was sent 
to the Veteran regarding service connection and regarding new and 
material evidence which was compliant with the notice 
requirements.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
November 2009 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

Furthermore, the claim was readjudicated, and a supplemental 
statement of the case was issued in September 2010.  
Consequently, the Board finds that the duty to notify has been 
satisfied.    

With respect to the Dingess requirements, in September 2010, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's service, and VA treatment records have been obtained.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
headache disorder and no competent evidence of a nexus between 
service and the Veteran's claim, a remand for a VA examination 
would unduly delay resolution.  Additionally since no new and 
material evidence has been submitted for the claim for a back 
disorder, a remand for an examination is not necessary.  

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the Veteran was afforded a Board hearing in June 
2009.  During this hearing, the AVLJ set forth the issues to be 
discussed at the hearing and sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claims.  See hearing transcript.  Neither the 
Veteran nor his representative has identified any prejudice in 
the conduct of the hearing.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.  

Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167  
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v.  
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002). 

The Veteran claims that service connection is warranted for 
headaches related to a fall he sustained in service in 1955.  

The available service treatment records show no complaint, 
diagnosis or treatment for migraine headaches.  Records dated in 
November 1956 show that during his first period of service, the 
Veteran was treated at Tripler General Hospital for injuries 
including a laceration of the left eye after falling.  On his 
July 1962 re-enlistment examination report, the Veteran denied 
having frequent or severe headaches and neurologic examination 
was normal.  The Veteran's separation examination for his second 
period of service dated in August 1966 shows no pertinent 
abnormality.  

VA treatment records dated from the 1990's into 2009 as well as 
private records dated beginning in 1991 show no diagnosis of 
migraine headaches.  During an October 1993 VA neurological 
examination, the Veteran noted various complaints, including loss 
of memory, a head injury, and a nervous condition.  
Significantly, he made no reference to headaches.  On VA eye 
examination in September 2009, the Veteran denied having 
headaches.  When he was examined by VA in June 2010, he reported 
that sometimes he gets depressed and that it becomes a migraine 
headache.  No headache disorder was diagnosed.  

The Veteran claims service connection for migraine headaches.  
However, no medical diagnosis of migraine headaches has been 
assigned, so a claim for service connection for migraine 
headaches is not valid.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(where the medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is sought, 
service connection for that disorder is not authorized under the 
statues governing Veterans' benefits).

The etiology of the Veteran's claimed headaches is unknown. The 
Veteran is not competent to link his current complaints of 
headaches to his service, and no medical professionals have 
indicated that the Veteran has a medical diagnosis of headaches.  
The only evidence favorable to the Veteran's claim is the 
Veteran's own contentions.  The Board finds that the Veteran is 
not competent to diagnose a disorder or to link his current 
headache complaints to his service.  

To the extent that the Veteran may be arguing that he has 
headaches that have been chronic since service, his statements 
are not credible, since the evidence establishes no complaints of 
headaches by the Veteran until 2010, and no diagnoses of 
headaches by any medical professional.  

The preponderance of the credible and competent evidence is 
against the Veteran's claim.  As the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable. The claim 
must be denied.

New and Material Evidence 

To reopen a previously denied Board decision, or an RO decision 
that has become final, new and material evidence must be 
received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 3.156(a).  
Regardless of the RO's actions, the Board must make an 
independent determination on whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis will be evaluated in the context 
of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers that is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  "Material" evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See Evans v. Brown, 9 
Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156.

A Low Back Disorder

In May 1994, the RO denied service connection for a low back 
disorder and so informed the Veteran that same month.  He did not 
disagree with that rating action and it thus became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The evidence considered 
by the RO consisted of the Veteran's service treatment records, 
private treatment records dated in 1991 and 1993, and VA 
examination reports dated in October 1993.  

The service treatment records showed that at enlistment in 
September 1955, an X-ray noted scoliosis of the mid thoracic 
spine.  On enlistment in 1962, no back disorder was noted.  It 
was noted that in 1965 the Veteran had back complaints following 
an automobile accident and at separation there was no back 
disability noted.  Private records showed treatment for a back 
injury in May 1991 while at work.  X-rays showed degenerative 
joint disease at L1-L2 and mild facet hypertrophy at L4-L5.  In 
May 1993, X-rays showed prominent degenerative spurring in the 
upper lumbar spine particularly at L1.  VA joints examination in 
October 1993, diagnosed recurrent low back pain, by history, 
presently without significant abnormal findings.  

Evidence added to the record since the May 1994  denial consists 
service records from Tripler Hospital dated in 1956, VA treatment 
records dated from 2001 to 2009, lay statements from the 
Veteran's sister and from a service buddy, as well as hearing 
testimony provided by the Veteran before the undersigned in June 
2009.  The service treatment records are not relevant since they 
do not refer to any back disorder.  Thus they cannot serve as a 
basis for opening the claim.  See, 38 C.F.R. § 3.156(c).  The VA 
records contain no treatment or findings regarding the low back.  
The lay statements do not refer to the low back.  These records 
are new since they were not previously of record at the time of 
the previous decision.  However the new evidence is immaterial 
because it does not relate to the low back disorder.  The June 
2009 hearing testimony consists of the Veteran's contentions 
regarding his disorder and its relationship to his service.  The 
Veteran's testimony in this regard is cumulative of his 
statements and contentions that were before the VA previously.

None of the above evidence is material as it does not raise a 
reasonable possibility of substantiating his claim.  Thus the 
newly submitted evidence cannot be material to the claim.  

The evidence submitted by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  There is no 
competent medical evidence of record showing treatment of a back 
disorder or relating any current disorder to active service.  As 
noted, the Veteran's own statements in this regard are cumulative 
of his statements that were before the VA previously.  Nor is he 
competent to provide a medical opinion.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, new and material 
evidence has not been received and the claim is not reopened. 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Service connection for migraines is denied. 

New and material evidence has not been received and the claim for 
service connection for a low back disorder is not reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran was treated in service for a left wrist fracture in 
1956.  After service, he was found to have degenerative changes 
of the left wrist on X-ray in 1993.  It was noted that this was 
probably due to old trauma.  To be present as a current 
disability, the claimed condition must be shown at some point 
during the claims period.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
Veteran to be entitled to compensation); Chelte v. Brown, 10 Vet. 
App. 268 (1997) (observing that a "current disability" means a 
disability shown by competent medical evidence to exist at the 
time of the award of service connection).  In this case, because 
the Board has reconsidered this claim and it giving it a de novo 
review, the findings noted in 1993 qualify as showing a current 
disability.  No medical examination or opinion has been provided 
regarding whether there was a link between a current left wrist 
disability and service.  The absence of a medical opinion 
addressing this issue requires remand for an examination and 
medical opinion. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the psychiatric disorder claim, the Veteran was examined by 
VA in June 2010.  The examiner diagnosed dysthymic disorder and 
schizoid personality disorder.  She offered the opinion that the 
Veteran's current mental disorder is not caused by and was not 
aggravated by his service.  She pointed out that it seemed clear 
that the Veteran had mental health problems before his military 
service and that he reports a number of traumatic childhood 
experiences and reports characteristics consistent with a 
schizoid personality disorder that existed during childhood and 
continued until the present time.  She stated that in addition to 
the preexisting personality disorder, the Veteran reported 
symptoms most consistent with dysthymic disorder which does not 
appear to be service related.  

Generally, personality disorders, mental deficiency, mental 
retardation and other such "defects" are not "diseases" or 
"injuries" within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional 
disability resulting from a mental disorder that is superimposed 
upon and aggravates a congenital defect such as a personality 
disorder or mental deficiency during service may be service-
connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also 
VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).

The Board notes that defects are defined as "structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  
Congenital or developmental "defects" such as a personality 
disorder and mental deficiency automatically rebut the 
presumption of soundness and are therefore considered to have 
preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board acknowledges the VA 
examiner's diagnosis; however, the examiner did not provide an 
adequate opinion as to whether the Veteran's personality disorder 
and the in-service diagnosis of schizoid personality was subject 
to a superimposed psychiatric disability, and/or whether the 
current psychiatric disorder (i.e. dysthymic disorder and 
schizoid personality disorder) had its onset in, or is related 
to, service.  See VAOPGCPREC 82-90.  There is no discussion or 
mention of the Veteran's in-service treatment in May and June 
1964.  Further a VA psychiatrist offered an opinion in October 
2005 in which he states that it is reasonable to conclude that 
the illnesses described by physicians 41 years ago and the 
Veteran's more recent psychiatric problems are related due to the 
similarities of the diagnoses used.  The June 2010 examiner did 
not address this finding.  Thus, the Board considers the 
examination report to be insufficient.  As the record does not 
contain sufficient medical evidence for the Board to make a 
decision on the claim, a remand is necessary to obtain another 
medical opinion.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); 38 C.F.R. § 3.159(c)(4).  Accordingly, further 
development of the evidence will be undertaken prior to our final 
adjudication of the Veteran's claim for service connection.

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his left wrist 
disorder.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All indicated 
tests and studies should be accomplished.  
The examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not ( a 50 percent 
probability or greater) that the Veteran 
has a left wrist disorder related to his 
military service.   

2.  Refer the claims file to the June 2010 
VA examiner for an addendum opinion.  If 
that examiner is not available, refer the 
file to an equally qualified physician for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including service 
treatment records and service personnel 
records. 

a. The examiner should identify all 
psychiatric disorders present.

b.  Thereafter, the examiner should provide 
an opinion as to whether any of the 
Veteran's disorder(s) pre-existed service, 
i.e. the schizoid personality disorder, 
and/or the dysthymic disorder, and if so, 
whether any disorder other than a 
personality disorder was aggravated by 
service and whether a personality disorder 
was aggravated by service thereby resulting 
in a superimposed acquired psychiatric 
disability.  

c.  For any disorder that did not exist 
prior to service, the examiner should opine 
as to whether it is at least as likely (a 
50 percent probability or greater) that the 
disorder is related to service or any event 
of service.

The examiner should address the inservice 
findings and the findings of the VA 
psychiatrist in October 2005.  A rationale 
for any opinion reached must be provided.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and discuss why an 
opinion cannot be provided.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claims should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


